Chalmers, J.,
delivered the opinion of the court.
W. E. Ross lost from his plantation in Madison County, on the night of the last day of January, 1884, four pieces of bacon and a shotgun, amounting in value to more than twenty-five dollars. The property was all taken from the smoke-house of the prosecutor, and the tracks of two persons were seen around it, but no other discoveries were made at the time. Nearly six weeks afterward two whole pieces and one half piece of meat were, by Ross, discovered in the residence of one Houseworth, who, Ross ascertained, had bought them from defendant, Snowden. Mainly upon this proof Snowden was tried and convicted. Notwithstanding the difficulty of identifying the meat, Ross convinced the jury that it was his, pointing out many distinguishing marks which enabled him to testify most positively upon the subject. The proof was somewhat conflicting, but that for the State undoubtedly warranted the verdict, if believed by tlie jury. It is insisted that there is no such proof of recent possession of the property, if it was stolen at the time alleged, as gave rise to a legal presumption of guilt or required the prisoner to answer the charge. The strength of the presumption which springs from.the recent possession of stolen property depends wholly upon the length of the time which has elapsed since the larceny and upon the nature of the property itself if the time be long, and if the property be of such a character as is easily handled and readily transmissible, the presumption is -very *104slight, and sometimes, indeed, the courts have felt called upon to tell the jury as matter of law that no case has been made out against the prisoner. Such cases are to be found in our own books. But they may be said to be extreme cases, where, from the nature of the property and the circumstances attending the finding, it was clearly to be seen that no unfavorable suspicion could be drawn. Of these are the cases of Jones v. The State, 26 Miss. 247; Jones v. The State, 30 Miss. 654.
Ordinarily, however, our law remits all such inquiries to the jury, which seems the more appropriate tribunal for them, because it is a presumption, not of law, but of' fact, and falls more appropriately, therefore, within the province of the jury than of the court. Stokes’ Case, 58 Miss. 677, and cases cited.
In the present case the jury were satisfied that the meat in controversy had been stolen from Ross, and the proof adduced by the prisoner of its purchase elsewhere was, we think, properly held unsatisfactory.
Upon the trial the court was asked to instruct the jury that “ it devolved upon the State to show that defendant stole the meat, or part of it, from Boss’ meat-house on the night of the 31st of January, 1884," which it refused to do, but in lieu of it instructed them “ that the State must show, by satisfactory proof, beyond all reasonable doubt, that accused did steal from Mr. Ross’ meat-house the bacon lost by him;” to all of which the defendant excepted.
We think there was no error in the court’s action. There was no suggestion of an alibi in any portion of the case, nor is there any hint of any contention on defendant’s part that he might have been guilty only of buying goods knowing them to be stolen. Were there any suggestion of these defenses the defendant might, perhaps, have claimed that the proof should be restricted to the time and place named by Mr. Boss, since in that case only could the time have been material. Evidently the court declined to give the instruction as asked, for fear that the jury might regard the time proved as material. The defendant cannot object to this, nor does it contravene to his prejudice that provision of the statute which forbids the voluntary giving of instructions by the court.
*105The fourth instruction given for the State, in speaking of the presumption arising from the recent possession of stolen goods, confounds the words “proof” and “evidence,” using both words interchangeably with the same meaning in the same sentence. Such use of the words is improper, though frequently adopted by the best writers, and manifestly here could not have worked any injury.
The contention that no legal presumption as to grand larceny could arise because only a small portion of the stolen property was recovered, is wholly untenable. Manifestly, a presumption as to the whole must arise from the unexplained discovery of a portion.

Judgment affirmed.